Citation Nr: 1453718	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-26 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable rating for stress fractures of the right and left fibula.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The Veteran and S.G.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel


INTRODUCTION

The Veteran served on active duty from November 1972 to November 1974.  This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  

In July 2012, the Veteran testified before a Decision Review Officer at the RO.  In May 2013, he testified before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.

The Veteran's paper claims file and electronic folder in Virtual VA and the Veterans Benefits Management System (VBMS) have been reviewed in conjunction with the disposition of the issue on appeal.  The Veteran's electronic folder in VBMS includes only irrelevant documents.  The electronic folder in Virtual VA includes VA treatment records dated through September 2013, a copy of the May 2013 hearing transcript, records from the Margaret Rose Red Rock Assisted Living Facility, and a December 2013 VA examination for housebound status or permanent need for regular aid and attendance.  In November 2014, the Veteran waived initial Agency of Original Jurisdiction (AOJ) consideration this additional evidence.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Board finds that a remand is necessary to obtain outstanding records and to obtain a VA supplemental medical opinion.  

First, remand is required to attempt to obtain Social Security Administration (SSA) records.  The Veteran's paper claims file includes information indicating that the Veteran has received SSA disability benefits since 2008.  These records may be relevant to his current appeal.  As such, pursuant to the duty assist, the Board finds that the SSA records should be requested.  See 38 C.F.R. § 3.159(c)(2) (2014); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Second, a remand is required for a supplemental VA medical opinion.  The Veteran was afforded a VA examination in November 2011.  The VA examiner noted that the Veteran had a history of bilateral leg stress fractures during service and current complaints of pain along the front of his legs below the knees.  The examiner indicated that the Veteran had pain when he walked almost any distance; however, the physician opined that the leg pain was "less likely as not due to his history of compression fracture given the diffuse distribution" and that the leg pain was "at least as likely as not due to his diabetic neuropathy."  On remand, the examiner should be asked to clarify whether the Veteran has any residual functional impairment resulting from the stress fractures that were incurred during service.  

While on remand, the AOJ must attempt to obtain any additional, relevant private or VA medical treatment records.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a copy of any decision to grant or deny SSA benefits to the Veteran and the records upon which that decision was based and associate them with the claims file.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

2.  Request that the Veteran provide the names and addresses of any and all private health care providers who have provided treatment for his lower extremities, including from the Margaret Rose Red Rock Assisted Living Facility.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

3.  The AOJ should also obtain any outstanding and relevant VA treatment records, including from the VA Southern Nevada Healthcare System.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his or her representative.  

4.  After completing the foregoing development, obtain an addendum to the November 2011 VA examination by the same examiner or another examiner if not available.  If an examiner deems an examination necessary, one must be provided.  The claims file, including a copy of this remand, should be made available for review in conjunction with the addendum.  

The examiner must clarify whether the Veteran has any residual functional impairment resulting from the stress fractures that were incurred during service.  If so, the examiner must identify and fully describe the functional impairment.  Additionally, the examiner should address whether any symptoms or impairment of the lower extremities due to stress fractures can be separated out from symptoms or impairment of the lower extremities due to diabetic peripheral neuropathy.  

A complete explanation for any opinion offered must be provided.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



